Order entered February 5, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01152-CR
                                    No. 05-19-01153-CR
                                    No. 05-19-01154-CR
                                    No. 05-19-01156-CR
                                    No. 05-19-01157-CR

                            JOHNNY MONARREZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
             Trial Court Cause Nos. F18-42334-V, F18-11034-V, F18-42333-V,
                              F19-00036-V & F18-42332-V

                                         ORDER
       The reporter’s record was filed November 15, 2019. Missing from the record are State’s

Exhibits 5 and 6, DVDs of the store surveillance video camera. We ORDER court reporter Peri

Wood to file a supplemental reporter’s record containing true and correct viewable or playable

copies of these exhibits within FOURTEEN DAYS of the date of this order.




                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE